Exhibit 10.5

EXECUTION VERSION

 

 

PLEDGE AGREEMENT

dated as of

April 30, 2020

Between

SEAWORLD ENTERTAINMENT, INC.

and

WILMINGTON TRUST, NATIONAL ASSOCIATION  

as Collateral Agent

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

ARTICLE I Definitions1

 

Section 1.01.

Indenture1

 

Section 1.02.

Defined Terms1

ARTICLE II

Pledge of Securities2

 

Section 2.01.

Pledge2

 

Section 2.02.

Delivery of the Pledged Equity2

 

Section 2.03.

Representations, Warranties and Covenants2

 

Section 2.04.

Registration in Nominee Name; Denominations4

 

Section 2.05.

Voting Rights; Dividends and Interest4

ARTICLE III

Remedies5

 

Section 3.01.

Remedies Upon Default5

 

Section 3.02.

Application of Proceeds6

ARTICLE IV

Miscellaneous7

 

Section 4.01.

Notices7

 

Section 4.02.

Waivers, Amendment7

 

Section 4.03.

Collateral Agent’s Fees and Expenses; Indemnification7

 

Section 4.04.

Successors and Assigns8

 

Section 4.05.

Survival of Agreement8

 

Section 4.06.

Counterparts; Effectiveness, Several Agreement8

 

Section 4.07.

Severability8

 

Section 4.08.

Right of Set Off8

 

Section 4.09.

Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent to Service of
Process.9

 

Section 4.10.

Headings9

 

Section 4.11.

Security Interest Absolute9

 

Section 4.12.

Termination or Release9

 

Section 4.13.

Collateral Agent Appointed Attorney in Fact10

 

Section 4.14.

General Authority of the Collateral Agent10

 

Section 4.15.

Reasonable Care11

 

Section 4.16.

Delegation; Limitation11

 

Section 4.17.

Reinstatement11

 

Section 4.18.

Miscellaneous11

 

Section 4.19.

Filing and Further Assurances.11

-i-

 

--------------------------------------------------------------------------------

 

 

Section 4.20.

Subject to Intercreditor Agreement; Conflicts..12

 

Schedule IPledged Equity

 

 

--------------------------------------------------------------------------------

 

 

PLEDGE AGREEMENT dated as of April 30, 2020, among SeaWorld Entertainment, Inc.,
a Delaware corporation (“Holdings”) and Wilmington Trust, National Association,
as Collateral Agent for the Secured Parties (in such capacity, the “Collateral
Agent”).

Reference is made to (i) that certain Indenture dated as of April 30, 2020 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Indenture”), among SeaWorld Parks & Entertainment, Inc. (the
“Company”), Holdings, the other Guarantors party thereto from time to time, and
Wilmington Trust, National Association, as Trustee and Collateral Agent and (ii)
that certain Security Agreement dated as of April 30, 2020 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) among the grantors identified therein (the “Grantors”) and
the Collateral Agent.  The parties hereto agree as follows:

ARTICLE I

Definitions

Indenture

.  (a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Indenture.  All terms defined in the UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein; the term “instrument” shall have the meaning specified in Article 9 of
the UCC.

(b)The rules of construction specified in Section 1.03 of the Indenture also
apply to this Agreement.

Defined Terms

.  As used in this Agreement, the following terms have the meanings specified
below:

“Agreement” means this Pledge Agreement.

“Collateral Agent” has the meaning assigned to such terns in the preamble of
this Agreement.

“Company” has the meaning assigned to such term in the recitals of this
Agreement.

“Credit Agreement Collateral Agent” means JPMorgan Chase Bank, N.A. and any of
its successors.

“Holdings” has the meaning assigned to such term in the preamble of this
Agreement.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II to the Security Agreement, completed and supplemented with the
schedules and attachments contemplated thereby, and duly executed by a
Responsible Officer of Holdings.

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

“Pledged Equity” has the meaning assigned to such term in Section 2.01.

“Secured Obligations” means the “Notes Obligations” (as defined in the
Indenture).

 

 

--------------------------------------------------------------------------------

 

“Secured Parties” means, collectively, the Collateral Agent, the Trustee, the
holders and each co-agent or sub-agent appointed by the Collateral Agent from
time to time pursuant to Section 11.02 of the Indenture.

“Security Agreement” has the meaning assigned to such term in the recitals of
this Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Pledged
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “UCC” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.

ARTICLE II

Pledge of Securities

Pledge

.  As security for the payment or performance, as the case may be, in full of
the Secured Obligations, including the Guarantees, Holdings hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest in (i)
all of Holdings’ right, title and interest in, to and under all Equity Interests
issued by the Company and any successor entity (the “Pledged Equity”); (ii) all
payments of principal or interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of, in exchange for or upon the conversion of, and all other Proceeds
received in respect of, the Pledged Equity; (iii) all rights and privileges of
Holdings with respect to the securities and other property referred to in
clauses (i) and (ii) above; and (iv) all Proceeds of any of the foregoing (the
items referred to in clauses (i) through (iv) above being collectively referred
to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.

Delivery of the Pledged Equity

.  (a) Subject to Section 4.20, Holdings agrees promptly (but in any event
within 30 days after receipt by Holdings) to deliver or cause to be delivered to
the Collateral Agent, for the benefit of the Secured Parties, any and all
Pledged Equity to the extent certificated.

(b)  Upon delivery to the Collateral Agent, any Pledged Equity shall be
accompanied by stock or security powers duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent.  Each
delivery of Pledged Equity shall be accompanied by a schedule describing the
securities, which schedule shall be deemed to supplement Schedule I and made a
part hereof; provided that failure to supplement Schedule 1 shall not affect the
validity of such pledge of such Pledged Equity.  Each schedule so delivered
shall supplement any prior schedules so delivered.

Representations, Warranties and Covenants

.  Holdings represents, warrants and covenants to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

-2-

 

--------------------------------------------------------------------------------

 

(a)As of the date hereof, Schedule I includes all Equity Interests required to
be pledged by Holdings hereunder in order to satisfy the Collateral and
Guarantee Requirement and all such Equity Interests have been delivered to the
Collateral Agent;

(b)the Pledged Equity has been duly and validly authorized and issued by the
issuers thereof and are fully paid and non-assessable;

(c)except for the security interests granted hereunder, Holdings (i) is, subject
to any transfers made in compliance with the Indenture, the direct owner,
beneficially and of record, of the Pledged Equity indicated on Schedule I, (ii)
holds the same free and clear of all Liens, other than Liens created by the
Security Documents and permitted by Section 4.12 of the Indenture, and (iii)
will defend its title or interest thereto or therein against any and all Liens
(other than the Liens permitted pursuant to this Section 2.03(c)), however
arising, of all Persons whomsoever;

(d)except for restrictions and limitations (i) imposed or permitted by the Notes
Documents or securities laws generally or (ii) described in the Perfection
Certificate, the Pledged Collateral is and will continue to be freely
transferable and assignable, and none of the Pledged Collateral is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect in any manner material and adverse
to the Secured Parties the pledge of such Pledged Collateral hereunder, the sale
or disposition thereof pursuant hereto or the exercise by the Collateral Agent
of rights and remedies hereunder.

(e)the execution and performance by Holdings of this Agreement are within
Holdings’ corporate powers and have been duly authorized by all necessary
corporate action or other organizational action;

(f)no consent or approval of any Governmental Authority, any securities exchange
or any other Person was or is necessary to the validity of the pledge effected
hereby, except for (i) filing of a UCC-1 financing statement with the Delaware
Secretary of State naming Holdings as debtor and the Collateral Agent as secured
party and describing the Pledged Collateral and (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect;

(g)by virtue of the execution and delivery by Holdings of this Agreement, and
delivery of the Pledged Equity to and continued possession by the Collateral
Agent, the Collateral Agent for the benefit of the Secured Parties has a legal,
valid and perfected lien upon and security interest in such Pledged Equity as
security for the payment and performance of the Secured Obligations; and

(h)the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral to the extent intended hereby.

Subject to the terms of this Agreement and to the extent permitted by Applicable
Law, Holdings hereby agrees that upon the occurrence and during the continuance
of an Event of Default, it will comply with instructions of the Collateral Agent
with respect to the Equity Interests in Holdings that constitute Pledged Equity
hereunder that are not certificated without further consent by the applicable
owner or holder of such Equity Interests.

-3-

 

--------------------------------------------------------------------------------

 

Registration in Nominee Name; Denominations

.  Subject to the terms of the Intercreditor Agreement, if an Event of Default
shall have occurred and be continuing and the Collateral Agent shall give
Holdings prior notice of its intent to exercise such rights, (a) the Collateral
Agent, on behalf of the Secured Parties, shall have the right to hold the
Pledged Equity in its own name as pledgee, the name of its nominee (as pledgee
or as subagent) or the name of Holdings, endorsed or assigned in blank or in
favor of the Collateral Agent and Holdings will promptly give to the Collateral
Agent copies of any notices or other communications received by it with respect
to Pledged Equity registered in the name of Holdings and (b) the Collateral
Agent shall have the right to exchange the certificates representing Pledged
Equity for certificates of smaller or larger denominations for any purpose
consistent with this Agreement, to the extent permitted by the documentation
governing such Pledged Equity.

Voting Rights; Dividends and Interest

.  (a) Subject to the terms of the Intercreditor Agreement, unless and until an
Event of Default shall have occurred and be continuing and the Collateral Agent
shall have provided prior notice to Holdings that its rights under this Section
2.05 are being suspended:

(i)Holdings shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Equity or any part
thereof, and Holdings agrees that it shall exercise such rights for purposes
consistent with the terms of this Agreement, the Indenture and the other Notes
Documents;

(ii)The Collateral Agent shall promptly (after reasonable advance written
notice) execute and deliver to Holdings, or cause to be executed and delivered
to Holdings, all such proxies, powers of attorney and other instruments as
Holdings may reasonably request in writing for the purpose of enabling Holdings
to exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above; and

(iii)Holdings shall be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Equity to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Indenture,
the other Notes Documents and applicable Laws; provided that any noncash
dividends, interest, principal or other distributions that would constitute
Pledged Equity, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Equity or received in exchange for Pledged Equity or any part thereof,
or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by Holdings, shall not be commingled by Holdings with any of its other funds or
property but shall be held separate and apart therefrom, shall be held in trust
for the benefit of the Collateral Agent and the Secured Parties and shall be
promptly (and in any event within 10 Business Days) delivered to the Collateral
Agent in the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).  So long as no Default or Event of Default
has occurred and is continuing, the Collateral Agent shall promptly deliver to
Holdings any Pledged Equity in its possession if requested in writing to be
delivered to the issuer thereof in connection with any exchange or redemption of
such Pledged Equity permitted by the Indenture in accordance with this Section
2.05(a)(iii).

(b)Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, after the Collateral Agent shall
have notified Holdings of the suspension of its rights under paragraph (a)(iii)
of this Section 2.05, then all rights of Holdings to dividends, interest,
principal or other distributions that Holdings is authorized to receive pursuant
to

-4-

 

--------------------------------------------------------------------------------

 

paragraph (a)(iii) of this Section 2.05 shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions.  All dividends, interest, principal or other
distributions received by Holdings contrary to the provisions of this Section
2.05 shall be held in trust for the benefit of the Collateral Agent, shall be
segregated from other property or funds of Holdings and shall be promptly (and
in any event within 10 days) delivered to the Collateral Agent upon demand in
the same form as so received (with any necessary endorsement reasonably
requested by the Collateral Agent).  Any and all money and other property paid
over to or received by the Collateral Agent pursuant to the provisions of this
paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 3.02.  After
all Events of Default have been cured or waived, the Collateral Agent shall
promptly repay to Holdings (without interest) all dividends, interest, principal
or other distributions that Holdings would otherwise be permitted to retain
pursuant to the terms of paragraph (a)(iii) of this Section 2.05 and that remain
in such account.

(c)Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, after the Collateral Agent shall
have provided Holdings with notice of the suspension of its rights under
paragraph (a)(i) of this Section 2.05, then all rights of Holdings to exercise
the voting and consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section 2.05, and the obligations of the Collateral
Agent under paragraph (a)(ii) of this Section 2.05, shall cease, and all such
rights shall thereupon become vested in the Collateral Agent, which shall have
the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that, unless otherwise directed in
writing by the holders, the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit
Holdings to exercise such rights.  After all Events of Default have been cured
or waived, Holdings shall have the exclusive right to exercise the voting and/or
consensual rights and powers that Holdings would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) above, and the obligations of
the Collateral Agent under paragraph (a)(ii) of this Section 2.05 shall be
reinstated.

(d)Any notice given by the Collateral Agent to Holdings under Section 2.04 or
Section 2.05 shall be given in writing and may suspend the rights of Holdings
under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.05 in part
without suspending all such rights (as specified by the Collateral Agent in its
sole and absolute discretion) and without waiving or otherwise affecting the
Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

ARTICLE III

Remedies

Remedies Upon Default

.  Subject to the terms of the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, it is agreed that the Collateral
Agent shall have the right, but not the obligation, to exercise any and all
rights afforded to a secured party with respect to the Secured Obligations,
including the Guarantees, under the Uniform Commercial Code or other applicable
Law and also may (i) exercise any and all rights and remedies of Holdings under
or in connection with the Pledged Collateral, or otherwise in respect of the
Pledged Collateral; provided that the Collateral Agent shall provide Holdings
with notice thereof prior to such exercise; and (ii) subject to the mandatory
requirements of applicable Law and the notice requirements described below, sell
or otherwise dispose of all or any part of the Pledged Collateral securing the
Secured Obligations at a public or private sale or at any broker’s board or on
any securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized at any

-5-

 

--------------------------------------------------------------------------------

 

such sale of securities (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Pledged Collateral for their own account for investment
and not with a view to the distribution or sale thereof, and upon consummation
of any such sale the Collateral Agent shall have the right to assign, transfer
and deliver to the purchaser or purchasers thereof the Pledged Collateral so
sold.  Each such purchaser at any sale of Pledged Collateral shall hold the
property sold absolutely, free from any claim or right on the part of Holdings,
and Holdings hereby waives (to the extent permitted by Law) all rights of
redemption, stay and appraisal which Holdings now has or may at any time in the
future have under any Law now existing or hereafter enacted.

The Collateral Agent shall give Holdings 10 days’ written notice (which Holdings
agrees is reasonable notice within the meaning of Section 9-611 of the UCC or
its equivalent in other jurisdictions) of the Collateral Agent’s intention to
make any sale of Pledged Collateral.  Such notice, in the case of a public sale,
shall state the time and place for such sale and, in the case of a sale at a
broker’s board or on a securities exchange, shall state the board or exchange at
which such sale is to be made and the day on which the Pledged Collateral, or
portion thereof, will first be offered for sale at such board or exchange.  Any
such public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Collateral Agent may fix and state in
the notice (if any) of such sale.  At any such sale, the Pledged Collateral, or
portion thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine.  The Collateral Agent shall not be obligated to make any sale of any
Pledged Collateral if it shall determine not to do so, regardless of the fact
that notice of sale of such Pledged Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case any
sale of all or any part of the Pledged Collateral is made on credit or for
future delivery, the Pledged Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Pledged Collateral
so sold and, in case of any such failure, such Pledged Collateral may be sold
again upon like notice.  At any public (or, to the extent permitted by Law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by Law) from any right of redemption,
stay, valuation or appraisal on the part of Holdings (all said rights being also
hereby waived and released to the extent permitted by Law), the Pledged
Collateral or any part thereof offered for sale and may make payment on account
thereof by using any claim then due and payable to such Secured Party from
Holdings as a credit against the purchase price, and such Secured Party may,
upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to Holdings therefor.  For purposes
hereof, a written agreement to purchase the Pledged Collateral or any portion
thereof shall be treated as a sale thereof; the Collateral Agent shall be free
to carry out such sale pursuant to such agreement and Holdings shall not be
entitled to the return of the Pledged Collateral or any portion thereof subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default shall have been remedied
and the Secured Obligations paid in full.  As an alternative to exercising the
power of sale herein conferred upon it, the Collateral Agent may proceed by a
suit or suits at Law or in equity to foreclose this Agreement and to sell the
Pledged Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or pursuant to a proceeding by a
court appointed receiver.  Any sale pursuant to the provisions of this Section
3.01 shall be deemed to conform to the commercially reasonable standards as
provided in Section 9-610(b) of the UCC or its equivalent in other
jurisdictions.

Application of Proceeds

.  The Collateral Agent shall apply the proceeds of any collection or sale of
Pledged Collateral, including any Pledged Collateral consisting of cash in
accordance with Section 6.10 of the Indenture.

-6-

 

--------------------------------------------------------------------------------

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Pledged Collateral by the Collateral Agent
(including pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Collateral Agent or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Pledged Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

The Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on information supplied to it as to the amounts of
unpaid principal and interest and other amounts outstanding with respect to the
Secured Obligations, provided that nothing in this sentence shall prevent
Holdings from contesting any amounts claimed by any Secured Party in any
information so supplied.  All distributions made by the Collateral Agent
pursuant to this Section 3.02 shall be (subject to any decree of any court of
competent jurisdiction) final (absent manifest error), and the Collateral Agent
shall have no duty to inquire as to the application by the Trustee of any
amounts distributed to it.

ARTICLE IV

Miscellaneous

Notices

.  All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 13.02 of the
Indenture.

Waivers, Amendment

.  (a) No failure or delay by any Secured Party in exercising any right, remedy,
power or privilege hereunder or under any other Notes Documents shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
remedy, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege.  The
rights, remedies, powers and privileges of the Secured Parties herein provided,
and provided under each other Notes Documents, are cumulative and are not
exclusive of any rights, remedies, powers and privileges provided by Law.  No
waiver of any provision of this Agreement or consent to any departure by
Holdings therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 4.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the issuance of the
Notes shall not be construed as a waiver of any Default, regardless of whether
any Secured Party may have had notice or knowledge of such Default at the time.

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and Holdings, subject to any consent required in
accordance with Article IX of the Indenture.

Collateral Agent’s Fees and Expenses; Indemnification

.  (a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its reasonable out of pocket expenses incurred hereunder and
indemnity for its actions in connection herewith, in each case, as provided in
Sections 7.07 and 7.12 of the Indenture.

(b)Any such amounts payable as provided hereunder shall be additional Secured
Obligations secured hereby and by the other Security Documents.  The provisions
of this Section 4.03 shall remain operative and in full force and effect
regardless of the resignation of each or either of the Trustee and the
Collateral Agent and the termination of this Agreement or any other Notes
Documents, the consummation of the transactions contemplated hereby, the
repayment of any of the Secured Obligations, the invalidity or unenforceability
of any term or provision of this Agreement or any other

-7-

 

--------------------------------------------------------------------------------

 

Notes Documents, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party.  All amounts due under this Section 4.03 shall
be payable within 10 days of written demand therefor.

(c)The provisions of Articles VII and XI of the Indenture, including the rights,
benefits, privileges, protections, indemnities and immunities of the Collateral
Agent, are incorporated herein mutatis mutandis, as if a part hereof.  No
provision of this Agreement shall require the Collateral Agent to expend or risk
its own funds or otherwise incur financial liability in the performance of any
of its duties hereunder or in the exercise of any of its rights or powers.

Successors and Assigns

.  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

Survival of Agreement

.  All covenants, agreements, representations and warranties made by Holdings
hereunder and in the other Notes Documents and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Secured Parties
and shall survive the execution and delivery of the Notes Documents and the
issuance of the Notes, regardless of any investigation made by any Secured Party
or on its behalf and notwithstanding that any Secured Party may have had notice
or knowledge of any Default at the time any Notes were issued under the
Indenture, and shall continue in full force and effect as long as this Agreement
has not been terminated or released pursuant to Section 4.12 below.

Counterparts; Effectiveness, Several Agreement

.  This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Delivery by facsimile or other electronic communication of
an executed counterpart of a signature page to this Agreement shall be effective
as delivery of an original executed counterpart of this Agreement.  This
Agreement shall become effective as to Holdings when a counterpart hereof
executed on behalf of Holdings shall have been delivered to the Collateral Agent
and a counterpart hereof shall have been executed on behalf of the Collateral
Agent, and thereafter shall be binding upon Holdings and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of Holdings, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that Holdings shall
not have the right to assign or transfer its rights or obligations hereunder or
any interest herein or in the Pledged Collateral (and any such assignment or
transfer shall be void) except as expressly contemplated by this Agreement or
the Indenture.

Severability

.  If any provision of this Agreement is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.  The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Right of Set Off

.  In addition to any rights and remedies of the Secured Parties provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Secured Party and its Affiliates is authorized at any time and from time to
time, without prior notice to Holdings, any such notice being waived by Holdings
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other Indebtedness at any time owing by, such Secured Party
and its Affiliates to or for the credit or the account of Holdings against any
and all Obligations owing to such Secured Party and its Affiliates hereunder,
now or hereafter existing, irrespective of whether or not such Secured Party or
Affiliate shall have made demand under this Agreement and although such
Obligations may be contingent or un-matured or denominated in a currency
different from that of the applicable deposit or Indebtedness.  Each

-8-

 

--------------------------------------------------------------------------------

 

Secured Party agrees promptly to notify Holdings and the Collateral Agent after
any such set off and application made by such Secured Party; provided, that the
failure to give such notice shall not affect the validity of such set off and
application.  The rights of each Secured Party under this Section 4.08 are in
addition to other rights and remedies (including other rights of set off) that
such Secured Party may have at Law.

Section 4.09.Governing Law; Jurisdiction; Venue; Waiver of Jury Trial; Consent
to Service of Process.

(a)The terms of Sections 13.09 and 13.17 of the Indenture with respect to
governing law, submission of jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

(b)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 4.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Security Interest Absolute

.  To the extent permitted by Law, all rights of the Collateral Agent hereunder,
the grant of a security interest in the Pledged Collateral and all obligations
of Holdings hereunder shall be absolute and unconditional irrespective of (a)
any lack of validity or enforceability of the Indenture, any other Notes
Documents, any agreement with respect to any of the Secured Obligations or any
other agreement or instrument relating to any of the foregoing, (b) any change
in the time, manner or place of payment of, or in any other term of, all or any
of the Secured Obligations, or any other amendment or waiver of or any consent
to any departure from the Indenture, any other Notes Documents or any other
agreement or instrument, (c) any exchange, release or non-perfection of any Lien
on other collateral, or any release or amendment or waiver of or consent under
or departure from any guarantee, securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Holdings in respect of the
Secured Obligations or this Agreement.

Termination or Release

.  (a) This Agreement and all security interests granted hereby shall terminate
with respect to all Secured Obligations and any Liens arising therefrom shall be
automatically released upon payment in full of all Obligations (other than
contingent obligations not yet accrued and payable).

(b)The security interest in any Collateral shall be automatically released upon
the occurrence of the circumstances set forth in Section 11.04 of the Indenture.

(c)In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section 4.12, the Collateral Agent shall execute and deliver to
Holdings, at Holdings’ expense, all documents that Holdings shall reasonably
request in writing to evidence such termination or release and shall perform
such other actions reasonably requested in writing by Holdings to effect such
release, including delivery of certificates, securities and instruments.  Any
execution and delivery of documents pursuant to this Section 4.12 shall be
without recourse to or warranty by the Collateral Agent.

-9-

 

--------------------------------------------------------------------------------

 

(d)

The Collateral Agent may conclusively rely on an Officer’s Certificate and
Opinion of Counsel as to whether any termination or release contemplated by this
Section 4.12 is permitted and all conditions precedent have been complied with.

Collateral Agent Appointed Attorney in Fact

.  Holdings hereby appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
agent (and the attorney in fact) of Holdings for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
necessary or advisable to accomplish the purposes hereof at any time after and
during the continuance of an Event of Default, which appointment is irrevocable
and coupled with an interest (provided that the Collateral Agent shall provide
the applicable Grantor with notice thereof prior to exercising such
rights).  Without limiting the generality of the foregoing, the Collateral Agent
shall have the right, upon the occurrence and during the continuance of an Event
of Default and notice by the Collateral Agent to Holdings of the Collateral
Agent’s intent to exercise such rights, with full power of substitution either
in the Collateral Agent’s name or in the name of Holdings (a) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Pledged Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Pledged Collateral; (c) to
commence and prosecute any and all suits, actions or proceedings at Law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Pledged Collateral or to enforce any rights in respect of any
Pledged Collateral; (d) to settle, compromise, compound, adjust or defend any
actions, suits or proceedings relating to all or any of the Pledged Collateral;
(e) to endorse the name of Holdings on any check, draft, instrument or other
item of payment representing or included in the Pledged Collateral; (f) to make
all determinations and decisions with respect thereto; and (e) to use, sell,
assign, transfer, pledge, make any agreement with respect to or otherwise deal
with all or any of the Pledged Collateral, and to do all other acts and things
necessary to carry out the purposes of this Agreement, as fully and completely
as though the Collateral Agent were the absolute owner of the Pledged Collateral
for all purposes; provided that nothing herein contained shall be construed as
requiring or obligating the Collateral Agent to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent, or to present or file any claim or notice, or to take any
action with respect to the Pledged Collateral or any part thereof or the moneys
due or to become due in respect thereof or any property covered thereby.  The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to Holdings for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct or that of any of their
Affiliates, directors, officers, employees, counsel, agents or attorneys in
fact, in each case, as determined by a final non appealable judgment of a court
of competent jurisdiction.  All sums disbursed by the Collateral Agent in
connection with this paragraph, including reasonable attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, within 10
days of demand, by Holdings to the Collateral Agent and shall be additional
Secured Obligations secured hereby.

General Authority of the Collateral Agent

.  By acceptance of the benefits of this Agreement and any other Security
Documents, each Secured Party (whether or not a signatory hereto) shall be
deemed irrevocably (a) to consent to the appointment of the Collateral Agent as
its agent hereunder and under such other Security Documents, (b) to confirm that
the Collateral Agent shall have the authority to act as the exclusive agent of
such Secured Party for the enforcement of any provisions of this Agreement and
such other Security Documents against Holdings, the exercise of remedies
hereunder or thereunder and the giving or withholding of any consent or approval
hereunder or thereunder relating to any Pledged Collateral or Holdings’
obligations with respect thereto, (c) to agree that it shall not take any action
to enforce any provisions of this Agreement or any other Security Document
against Holdings, to exercise any remedy hereunder or thereunder or to give any
consents or approvals hereunder or

-10-

 

--------------------------------------------------------------------------------

 

thereunder except as expressly provided in this Agreement or any other Security
Document and (d) to agree to be bound by the terms of this Agreement and any
other Security Documents.

Reasonable Care

.  Beyond the exercise of reasonable care in the custody thereof, the Collateral
Agent shall have no duty as to any Pledged Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto and the Collateral Agent shall not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Pledged Collateral.
The Collateral Agent shall be deemed to have exercised reasonable care in the
custody of the Pledged Collateral in its possession if the Collateral or
Mortgaged Property is accorded treatment substantially equal to that which it
accords its own property and shall not be liable or responsible for any loss or
diminution in the value of any of the Pledged Collateral, by reason of the act
or omission of any carrier, forwarding agency or other agent or bailee selected
by the Collateral Agent in good faith.

Delegation; Limitation

.  The Collateral Agent may execute any of the powers granted under this
Agreement and perform any duty hereunder either directly or by or through agents
or attorneys in fact, and shall not be responsible for the negligence or
misconduct of any agents or attorneys in fact selected by it with due care.

Reinstatement

.  The obligations of Holdings under this Agreement shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Company or any Guarantor in respect of the Secured Obligations is
rescinded or must be otherwise restored by any holder of any of the Secured
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Miscellaneous

.  The Collateral Agent shall not be deemed to have actual, constructive, direct
or indirect notice or knowledge of the occurrence of any Event of Default unless
and until the Collateral Agent shall have received a written notice of Event of
Default or a written notice from Holdings or the Secured Parties to the
Collateral Agent in its capacity as Collateral Agent indicating that an Event of
Default has occurred.

Filing and Further Assurances.   Holdings agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as necessary to better
assure, preserve, protect and perfect the security interest of the Collateral
Agent for the benefit of the Secured Parties in the Pledged Collateral and the
rights and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the security interest in favor of the Collateral Agent for the
benefit of the Secured Parties and the filing of any financing statements or
other documents in connection herewith or therewith.  Holdings hereby
irrevocably authorizes, but does not obligate, the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial financing statements with respect to the
Pledged Collateral or any part thereof and amendments thereto that (i) described
the Pledged Collateral and (ii) contain the information required by Article 9 of
the UCC or the analogous legislation of each applicable jurisdiction for the
filing of any financing statement or amendment. Notwithstanding the foregoing
authorizations, Holdings agrees to prepare, record and file, at its own expense,
financing statements (and amendments or continuation statements when applicable)
with respect to the Pledged Collateral now existing or hereafter created meeting
the requirements of applicable state law in such manner and in such
jurisdictions as are necessary to perfect and maintain perfected the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Pledged Collateral, and to deliver a file stamped copy of each such financing

-11-

 

--------------------------------------------------------------------------------

 

statement or other evidence of filing to the Collateral Agent.

Subject to Intercreditor Agreement; Conflicts.  Notwithstanding anything herein
to the contrary, (i) the Liens and security interests granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement and (ii)
the exercise of any right or remedy by the Collateral Agent hereunder or the
application of proceeds (including insurance and condemnation proceeds) of any
Collateral, in each case, are subject to the limitations and provisions of the
Intercreditor Agreement to the extent provided therein. In the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement, the terms of the Intercreditor Agreement shall govern.
Notwithstanding anything herein to the contrary, prior to the Discharge (as
defined in the Intercreditor Agreement) of First Lien Obligations (as defined in
the Intercreditor Agreement) other than the Secured Obligations, the
requirements of this Agreement to deliver Collateral to the Collateral Agent (or
any representation or warranty having the effect of requiring the same) shall be
deemed satisfied (or any such representation or warranty shall be deemed true)
by endorsement, assignment or delivery of such Collateral to the Applicable
Collateral Agent (as defined in the Intercreditor Agreement) as bailee for the
Collateral Agent pursuant to the terms of the Intercreditor Agreement.

 

 

[Signature Pages Follow]

 

-12-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

SEAWORLD ENTERTAINMENT, INC.

By:/s/ Harold J. Herman
Name:  Harold J. Herman
Title:    Assistant Secretary




Signature Page to Pledge Agreement

 

--------------------------------------------------------------------------------

 

WILMINGTON TRUST, NATIONAL ASSOCIATION
as Collateral Agent

By:/s/ Jane Schweiger
Name:  Jane Schweiger
Title:    Vice President

 

Signature Page to Pledge Agreement

 

--------------------------------------------------------------------------------

 

Schedule I

 

EQUITY INTERESTS

Pledgor

Pledged Interest

SeaWorld Entertainment, Inc.

100% equity interest in SeaWorld Parks & Entertainment, Inc.

 

 

 